EXHIBIT 10.5

MASTER REAL ESTATE

ASSET PURCHASE AGREEMENT

THIS MASTER REAL ESTATE ASSET PURCHASE AGREEMENT (this “Agreement”) is made and
entered into this 10th day of December, 2017 (the “Effective Date”), by and
between MT. MELROSE, LLC, a Kentucky limited liability company (“Seller”), and
SITESTAR CORPORATION, a Nevada corporation (“Buyer”).

WHEREAS, Seller is engaged in the business of owning and managing a portfolio of
residential real estate in the State of Kentucky (the “Business”); and

WHEREAS, Seller wishes to sell and assign to Buyer or its designee, and Buyer
wishes to purchase and assume from Seller, directly or indirectly through
Buyer’s designee, substantially all of the assets, and certain specified
liabilities, of the Business in a series of Closings (as hereinafter defined),
all in accordance with and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.DEFINED TERMS.

Capitalized terms used in this Agreement and not defined in other parts hereof
have the following meanings specified in this Section 1:

“As Currently Conducted” means, with respect to the Business, the conduct of the
Business as of each of (i) the Effective Date and (ii) the date of a Closing
hereunder.  

“Assumed Debt” means the indebtedness secured by the Real Properties, and the
accrued but unpaid interest due thereon, as of the relevant Closing.  As of
November 30, 2017, the Assumed Debt had a principal balance of approximately
$4,883,736.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Law” means any applicable Law, and any governmental order or
binding agreement with any governmental authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980,

 

--------------------------------------------------------------------------------

 

as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“Hazardous Materials” means (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Law(s)” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any governmental authority.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from governmental authorities.

“Permitted Encumbrance” means (a) liens for Taxes not yet due and payable; (b)
mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets; (c) easements,
rights of way, zoning ordinances, restrictions and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
materially adverse to the Business, which do not prohibit or materially
interfere with the current operation of any Real Property and which do not
render title to any Real Property unmarketable; (d) other than with respect to
Real Property, liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the Business or the Purchased Assets, (e) with
respect to the Real Property, the Leases and rights of tenants thereunder, and
(f) Encumbrances securing the Assumed Debt.

2

--------------------------------------------------------------------------------

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

2.PURCHASE AND SALE.  

2.1.Purchase and Sale of Assets. Subject to the terms and conditions set forth
herein, at the Closings, Seller shall sell, assign, transfer, convey and deliver
to Buyer or Buyer’s designee, and Buyer or Buyer’s designee shall purchase from
Seller, free and clear of any Encumbrances other than Permitted Encumbrances,
all of Seller’s right, title and interest in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible (including goodwill), wherever located and whether now
existing or hereafter acquired, which relate to, or are used or held for use in
connection with, the Business As Currently Conducted (collectively, the
“Purchased Assets”), including, specifically, the following:

(a)Real Property.  Each parcel of real property owned by Seller (or for which
Seller is under contract) listed on Exhibit A attached hereto, together with any
and all improvements, appurtenances, fixtures, rights, privileges, rights-of-way
and easements benefiting, belonging or pertaining thereto, including, without
limitation, all buildings, fixtures, structures, improvements, systems and
utilities situated thereon and all easements, rights-of-way and other rights,
interests and privileges appurtenant thereto (including, but not limited to, any
rights of Seller in any streets or other public ways adjacent thereto and any
water or mineral rights owned by, or leased to, Seller) (collectively, the “Real
Property” or the “Real Properties”).  

(b)Personal Property.  All tangible personal property (i) owned by Seller,
located on or in the Real Property and (ii) not located at the Real Properties
but held for use exclusively in the conduct of the Business As Currently
Conducted (collectively, the “Personal Property”).

(c)Intangible Property.  All, if any, (i) trademarks, tradenames, development
rights and entitlements and other intangible property owned by Seller and used
in connection with the Business As Currently Conducted; (ii) to the extent
assignable, guaranties and warranties issued to Seller respecting any of the
Real Property (including, without limitation, roof warranties, systems
warranties and warranties pertaining to fixtures or utilities); (iii) to the
extent assignable, rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets; and (iv)
any reports, studies, surveys and other comparable analysis, depictions or
examinations of the Real Property.

3

--------------------------------------------------------------------------------

 

(d)Contracts.  Seller’s rights in and under the operating contracts, service
contracts, financing agreements and other comparable agreements (the
“Contracts”) that are either (i) Contracts listed on Exhibit B attached hereto
which Buyer hereby agrees to assume (the “Required Contracts”) or (ii) other
Contracts which, subject to Seller's reasonable approval, Buyer may expressly
elect in writing to assume, prior to a given Closing (any such other Contract
which Buyer so elects to assume will be treated, upon Buyer’s election to so
assume, as a Required Contract for all purposes of this Agreement).

(e)Leases.  Seller’s right, title and interest in and to all leases and other
agreements regarding the occupancy of all or any portion of any or all of the
Real Property, including, but not limited to, any leases, licenses or occupancy
agreements that Seller executes and enters into or acquires prior to a Closing
pursuant to this Agreement (collectively, the “Leases”).  A description of each
of the Leases is set forth on Exhibit C attached hereto.

(f)Permits.  All Permits, including Environmental Permits, which are held by
Seller and required for the conduct of the Business As Currently Conducted or
for the ownership and use of the Real Property.

(g)Seller Employees. Buyer, or its designee, shall have the option at its
discretion to extend offers to hire to Seller’s employees, if any, at Closing.
Following the Effective Date, Seller shall provide Buyer with access to
personnel records, and reasonable access in coordination with Seller to Seller’s
Employees.

Notwithstanding the foregoing, the Purchased Assets will not include (1) the
personal items of Jeffrey Moore or (2) the Leases which prior to Closing expire
by their terms or are terminated in the ordinary course of business.  

2.2.Assumed Liabilities. Subject to the terms and conditions set forth herein,
at the Closings Seller shall assign to Buyer or Buyer’s designee, and Buyer or
Buyer’s designee shall assume and agree to pay, perform and discharge only the
following liabilities of Seller (collectively, the “Assumed Liabilities”), and
no other liabilities of any kind or nature whatsoever:

(a)all liabilities in respect of the Required Contracts, but only to the extent
that such liabilities thereunder are required to be performed after the relevant
date of Closing and do not arise out of any improper performance or other
breach, default or violation by Seller on or prior to the Closing;

(b)without limiting any of the foregoing of clause (a) above, all liabilities in
respect of the Leases, but only to the extent that such liabilities thereunder
are required to be performed after the relevant date of Closing; and

(c)the Assumed Debt.

Notwithstanding the foregoing provisions of Section 2.2 above or any other
provision in this Agreement to the contrary, Buyer shall not assume and shall
not be responsible to pay, perform or discharge any liabilities of Seller or any
of its affiliates of any kind or nature whatsoever other than the Assumed
Liabilities (the “Excluded Liabilities”). Seller shall, and shall cause each of
its affiliates to, pay and satisfy in due course all Excluded Liabilities which
it is obligated to pay and

4

--------------------------------------------------------------------------------

 

satisfy. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:

(i)any liability for (i) Taxes of Seller (or any member or affiliate of Seller)
or relating to the Business, the Purchased Assets or the Assumed Liabilities for
any pre-Closing tax period; (ii) Taxes that are the responsibility of Seller
pursuant to this Agreement; or (iii) other Taxes of Seller (or any member or
affiliate of Seller) of any kind or description;

(ii)any liabilities in respect of any pending or threatened action arising out
of, relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such action relates to such operation on or prior
to the relevant date of Closing;

(iii)any liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers’ compensation,
severance, retention, termination or other payments;

(iv)any liabilities of Seller under Environmental Laws, to the extent arising
out of or relating to facts, circumstances or conditions existing on or prior to
the relevant date of Closing or otherwise to the extent arising out of any
actions or omissions of Seller;

(v)any liabilities under any contracts or agreements of Seller (i) which are not
Required Contracts or Leases; or (iii) to the extent such liabilities arise out
of  a breach by Seller of Required Contracts or Leases prior to the relevant
date of Closing; and

(vi)any liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its affiliates to comply with any Law or
governmental order.

3.PURCHASE PRICE AND CLOSINGS.

3.1.Purchase Price.  Subject to adjustment as provided in Sections 4, 9 and 10
hereof, the aggregate purchase price to be paid to Seller by Buyer for the
Purchased Assets, shall be approximately $8,448,700 plus Seller’s investment in
Real Properties acquired after the date of this Agreement but prior to Closing
(collectively, the “Purchase Price”). $500,000.00 of such Purchase Price shall
be payable to Seller in cash, and the balance of such Purchase Price shall be
payable to Seller by assumption by Buyer of the Assumed Debt based on the amount
owed at the time assumed and the balance of the Purchase Price paid by issuance
to Seller of restricted shares of Common Stock, $0.001 par value, of Sitestar
Corporation  ("Common Stock") at the rate of $0.10 per share (as adjusted for
any stock split, stock dividend, subdivision, reclassification, conversion or
similar recapitalization after the date hereof) (anticipated to be approximately
30,649,640 shares, subject to adjustment), with the restrictions described in
Section 3.3.2(a); provided, that Seller shall be entitled to receive cash in
lieu of shares of Common Stock at the rate of $0.10 per share (as adjusted for
any stock split, stock dividend, subdivision, reclassification, conversion or
similar recapitalization after the date hereof) at any Closing, as determined by
Seller, in its sole and absolute discretion.  Provided that all conditions
precedent to Buyer’s obligations to close, with respect to the Closings or any
of them, as set forth in this Agreement (“Conditions Precedent”) have been
satisfied and fulfilled, or waived in writing by Buyer, portions of the Purchase
Price shall be paid to Seller at one or more Closings, plus or minus prorations
and other

5

--------------------------------------------------------------------------------

 

adjustments hereunder, in such amounts as the parties may allocate to the
specific Purchased Assets being conveyed at each such Closing as contemplated
herein.  

In the event Buyer changes the number of shares of Common Stock issued and
outstanding after the date of this Agreement and prior to a Closing as a result
of a stock split, stock dividend, subdivision, reclassification, conversion or
similar recapitalization with respect to such stock and the record date therefor
(in the case of a stock dividend) or the effective date thereof (in the case of
a stock split, subdivision, reclassification, conversion or similar
recapitalization for which a record date is not established) shall be prior to
the issuances of the applicable shares of Common Stock to Seller and
registration of such Shares in Seller's name, the shares of Common Stock to be
issued shall be proportionately adjusted in such fashion that Buyer and Seller
in good faith agree, such agreement not to be unreasonably withheld, conditioned
or delayed.    

3.2.Closings.  The purchase and sale contemplated herein shall be consummated at
a series of remotely held closings (each, a “Closing”), on the second business
day after all of the conditions to a given Closing set forth in this Agreement
are either satisfied or waived (other than conditions which, by their nature,
are to be satisfied as of the Closing).  Following the Effective Date, the
parties shall cooperate in good faith to finalize as soon as reasonably
practicable a mutually acceptable schedule of Closings and the specific
Purchased Assets to be conveyed at each such Closing; provided, however, no
Closing as to any of the Purchased Assets shall be scheduled to occur on a date
later than eighteen (18) months following the Effective Date.  At any Closing,
(i) the Purchased Assets to be conveyed will be the Real Properties identified
by the parties pursuant to such schedule and the other Purchased Assets
associated with such Real Properties, (ii) the Assumed Liabilities to be assumed
by Buyer at such Closing will be the Assumed Liabilities secured by or
associated with such Real Properties and other Purchased Assets and (iii) the
Purchase Price to be paid will be the aggregate Purchase Price associated with
such Real Properties as mutually determined by Buyer and Seller in good
faith.  For any Purchased Asset that is not a Real Property or associated with a
Real Property, such Purchased Asset will be conveyed at a Closing mutually
agreeable to Buyer and Seller but in any event at a Closing prior to the end of
the afore-mentioned 18-month period.  Subject to the foregoing, each Closing
shall occur on such date and at such time as the parties may agree upon in
writing.  Each Closing shall be effective as of 12:01 A.M. on the date of such
Closing.  Notwithstanding the foregoing, the risk of loss of all or any portion
of the Purchased Assets shall be borne by Seller up to and including the actual
time of the relevant Closing respecting such Purchased Assets and Buyer’s
payment of the applicable portion of the Purchase Price to Seller, and
thereafter by Buyer.  

3.3.Closing Deliveries.

3.3.1.Seller’s Deliveries.  At each Closing, Seller shall deliver or cause to be
delivered to Buyer the following, in form and substance reasonably acceptable to
Buyer:

 

(a)

Deed.  A deed (the “Deed”), executed by Seller, in recordable form, and
conveying to Buyer or Buyer’s designee all of Seller's right, title and interest
in and to the applicable Real Property, free and clear of all Encumbrances
claiming by, through or under Seller, except (i) Permitted Encumbrances, and
(ii) any liens, permitted encumbrances, conditions and restrictions with

6

--------------------------------------------------------------------------------

 

 

respect to which appear on Buyer’s Title Commitment or Title Report and which
have been expressly accepted or waived by Buyer. The Deed shall be in the form
of a general warranty deed for each Real Property respecting which Seller
received a general warranty deed when it acquired such Real Property.  For all
other Real Properties, the Deed shall be in the form of a special warranty deed.

 

(b)

Bill of Sale.  A bill of sale in the form mutually agreeable to the partries
(“Bill of Sale”), executed by Seller, assigning and conveying to Buyer or
Buyer’s designee title to the applicable Personal Property, free and clear of
all liens and claims by and through Seller, excluding the Permitted Encumbrances
but otherwise without warranty and in “as-is” condition.

 

(c)

Assignment and Assumption.  An assignment and assumption agreement  in the form
mutually agreeable to the parties (“Assignment and Assumption Agreement”),
executed by Seller, effecting the assignment to and assumption by Buyer or
Buyer’s designee of the applicable Purchased Assets and Assumed Liabilities.

 

(d)

Assignment and Assumption of Leases.  An assignment and assumption of leases
substantially in the form attached hereto as Exhibit E (“Assignment and
Assumption of Leases”), executed by Seller, effecting the assignment to and
assumption by Buyer or Buyer’s designee of the applicable Leases.

 

(e)

Permits.  All licenses, Permits, approvals and authorizations relating to the
Real Property being conveyed, to the extent assignable.

 

(f)

Notices to Tenants.  Notices to each of the tenants under the applicable Leases,
notifying them of the sale of the applicable Real Property and directing them to
pay all future rent as Buyer may direct.

 

(g)

Possession.  Seller shall deliver possession of the applicable Real Property to
Buyer, subject to the Leases and rights of tenants thereunder.

 

(h)

Keys.  Keys to all locks located in the applicable Real Property.

 

(i)

Closing Statement.  A closing statement conforming to the prorations and other
relevant provisions of this Agreement.

 

(j)

Entity Transfer Certificate.  An Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(k)

Real Property Mortgages. Assignment to Buyer or its designee of Seller’s rights
and obligations under any and all mortgages, assignments of leases and rents,
fixture filings, financing statements and other Encumbrances securing the
Assumed Debt, effective as of the date of the relevant Closing.

7

--------------------------------------------------------------------------------

 

 

(l)

Closing Certificate.  A certificate, signed by Seller, certifying to Buyer that
the representations and warranties of Seller contained in this Agreement are
true and correct as of the date of the Closing.

 

(m)

Other.  Such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement, if any.

Seller and Buyer acknowledge that if any of the Real Properties identified on
Exhibit A are titled in the name of Seller’s sole member, Jeffrey I. Moore ("Mr.
Moore"), that Seller shall cause Mr. Moore to convey the Real Property as
required hereby or convey such Real Property to Seller prior to the applicable
Closing so Seller may convey such Real Property to Buyer as required hereby.

3.3.2.Buyer’s Deliveries.  At each Closing, Buyer (or Buyer’s designee) shall
deliver or cause to be delivered to Seller the following, in form and substance
reasonably acceptable to Seller:

 

(a)

Purchase Price.  Payment of that portion of the Purchase Price applicable to the
Purchased Assets being then-conveyed. Any Common Stock portion of the Purchase
Price shall be restricted stock that is exempt from registration pursuant to the
provisions of Section 4(2) and Rule 506 of Regulations D promulgated under the
Securities Act of 1933.

 

(b)

Assignment and Assumption.  The Assignment and Assumption Agreement, executed by
Buyer or Buyer’s designee and assignments contemplated by Section 3.3.1(k).

 

(c)

Assignment and Assumption of Leases.  The Assignment and Assumption of Leases,
executed by Buyer or Buyer’s designee.

 

(d)

Closing Certificate.  A certificate, signed by Buyer, certifying to Seller that
the representations and warranties of Buyer contained in this Agreement are true
and correct as of the date of the Closing.

 

(e)

Other.  Such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement, if any.

4.REAL PROPERTY DUE DILIGENCE.

4.1.Property Records and Inspection.  Not later than ten (10) days after the
Effective Date, Seller shall deliver or make available to Buyer all of the
agreements, documents, contracts, information, records, reports and other items
described in Exhibit D attached hereto (the “Documents”) that are in its
possession or reasonable control.  Seller shall promptly provide to Buyer
updated versions of those of the Documents that are regularly updated.  At all
times prior to a Closing pertaining to any given Real Property, Buyer, its
agents and representatives shall be entitled to conduct one or more “due
diligence inspections,” which includes the rights to: (i) enter upon the Real
Property, on at least 48 hours’ notice to Seller and subject to the restrictions
of any

8

--------------------------------------------------------------------------------

 

Lease, to perform inspections and tests of the Real Property and environmental
studies and investigations of the Real Property; (ii) examine and copy any and
all books, records, correspondence, financial data, and all other documents and
matters, public or private, maintained by Seller or its agents, and relating to
receipts and expenditures pertaining to the Real Property; (iii) make
investigations with regard to zoning, environmental, building, code and other
legal requirements; and (iv) make or obtain market studies and real estate tax
analyses. If, at any time prior to the relevant Closing, Buyer, in its sole and
absolute discretion, determines that the results of any inspection, test or
examination do not meet Buyer’s criteria for the purchase, financing or
operation of the Real Property in the manner contemplated by Buyer, or if Buyer
otherwise reasonably and in good faith determines that the Real Property is
unsatisfactory to it, then Buyer may either (i) terminate its obligation to
purchase that particular Real Property by written notice to Seller, all without
any liability or further obligation to Seller, or (ii) negotiate with Seller a
mutually acceptable reduced Purchase Price applicable to that particular Real
Property; provided, that, in either event, the aggregate Purchase Price set
forth in Section 3.1 shall be adjusted and reduced accordingly.

4.2.Title Matters.

 

(a)

Title Insurance.  With respect to the Real Properties or any of them, Buyer
shall have the right (without obligation) to obtain, at Buyer’s sole cost, and
deliver to Seller a commitment (“Title Commitment”) issued by a title insurance
company of Buyer’s selection (the “Title Company”), for an owner’s title
insurance policy insuring Buyer or Buyer’s designee (“Title Policy”), ALTA
Policy Form 2006, in the full amount of the portion of the Purchase Price
applicable to the Real Property being conveyed or a title opinion or title
report addressed to Buyer (“Title Report”).  If Buyer obtains a Title
Commitment, it shall be a Condition Precedent to Buyer’s obligation to proceed
to the relevant Closing that, at such Closing, the Title Company shall issue the
Title Policy to Buyer insuring Buyer or Buyer’s designee as the fee simple owner
of the Real Property for the full amount of the portion of the Purchase Price
allocated to such Real Property.  

 

(b)

Defects and Cure.  Without limiting any of Buyer’s rights under Section 4.1
above, if any Title Commitment, Title Report or an update to the same discloses
unpermitted claims, liens, exceptions or conditions respecting any given Real
Property, Buyer may object to said defects as set forth below.

 

(i)

On or prior to the relevant Closing, Seller shall be unconditionally obligated
to cure or remove the following defects for which Buyer gives Seller written
notice of (the “Liquidated Defects”), whether described in the Title Commitment,
or first arising or first disclosed by the Title Company (or otherwise) to Buyer
after the date of the Title Commitment:  (a) liens securing a mortgage, deed of
trust or trust deed evidencing an indebtedness of Seller (other than
indebtedness expressly assumed by Buyer under the Required Contracts or Assumed
Debt); (b) judgment liens against Seller; (c) Tax liens (other than Permitted
Encumbrances); (d) broker’s liens

9

--------------------------------------------------------------------------------

 

 

based on the written agreement of Seller or its managing agent or member; and
(e) any mechanics liens that are based upon a written agreement between either
(x) the claimant and Seller or its managing agent or member, or (y) the claimant
and any other contractor, supplier or materialman with which Seller or its
managing agent or member has a written agreement.  Notwithstanding anything to
the contrary set forth herein, if, prior to the relevant Closing, Seller fails
to so cure or remove (or insure over or bond over) all Liquidated Defects, then
Buyer may either (1) terminate this Agreement with respect to the particular
Real Property for which Seller did not cure the Liquidated Defect(s) by written
notice to Seller, all without any liability or further obligation to Seller; or
(2) proceed to close with title to the particular Real Property as it then is
with the Liquidated Defects.  The foregoing are Buyer’s sole remedies for
Liquidated Defects.

5.REPRESENTATIONS AND WARRANTIES OF SELLER.  

Seller represents and warrants to Buyer that the following matters are true as
of the Effective Date and shall be true as of the date of each Closing
hereunder:

5.1.Good Standing and Authority.  Seller is duly organized, validly existing and
in good standing under the laws of the state in which it was formed, and is
authorized to operate in the State of Kentucky; (2) Seller has all necessary
limited liability company power and authority to enter into this Agreement and
the other transaction documents to which Seller is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby; (3) the execution and delivery by Seller of
this Agreement and any other transaction document to which Seller is a party,
the performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite limited liability company action on the
part of Seller; (4) the person signing this Agreement on behalf of Seller is
duly authorized to act on Seller’s behalf in entering into this Agreement, and
is duly authorized to sign and deliver all documents relating thereto; and (5)
this Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

5.2.No Conflicts.  Except as set forth in Schedule 5.2 hereto, the execution,
delivery and performance by Seller of this Agreement and the other transaction
documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) result in a violation
or breach of any provision of the organic documents of Seller; (b) result in a
violation or breach of any provision of any Law or governmental order applicable
to Seller; or (c) require the consent, notice or other action by any person
under, conflict with, result in a violation or breach of, constitute a default
under or result in the acceleration of, any agreement to which Seller is a party
or by which Seller is bound.  No consent, approval, Permit,

10

--------------------------------------------------------------------------------

 

governmental order, declaration or filing with, or notice to, any governmental
authority is required by or with respect to Seller in connection with the
execution and delivery of this Agreement or any of the other transaction
documents and the consummation of the transactions contemplated hereby and
thereby.

5.3.Documents. Seller has delivered, or made available, to Buyer true and
complete copies of all of the Documents in its possession or reasonable control.

5.4.Contracts.  There are no contracts or agreements to which Seller is a party
of any kind relating to the management, leasing, operation, maintenance or
repair of the Real Property, or by which any of the Purchased Assets are bound
or affected or to which Seller is a party or by which it is bound in connection
with the Business or the Purchased Assets except the Required Contracts, Leases,
Contracts disclosed to Buyer as part of the Documents and contracts and
agreements immaterial to the Business.  Seller has not received any unresolved
written notice alleging that it has failed to timely perform any of the
obligations required to be performed by it, nor alleging that Seller is
otherwise in default under, any of the Required Contracts or Leases, except
where such failure or default would not reasonably be expected to have a
material adverse effect on the value or operation of the Purchased Assets, taken
as a whole.

5.5.Environmental Matters.  Seller has not received any unresolved notice of any
pending or threatened claims, complaints, notices, correspondence or requests
for information with respect to any violation or alleged violation of any
Environmental Law, any Release of any Hazardous Materials or with respect to any
corrective or remedial action for, or cleanup of, any of the Real Properties or
any portion thereof.  Seller has not Released, transported, disposed of or
treated, or arranged for the transportation, disposal or treatment of, any
Hazardous Materials on any Real Property in material violation of any
Environmental Law.  Buyer acknowledges that radon naturally occurs in counties
in which the Real Properties are located and the improvements on the Real
Properties were, in many cases, originally constructed many years ago and may
contain asbestos shingles, other products containing asbestos and lead-based
paint that were at the Real Property at the time Seller acquired it and Seller
makes no representation or warranty that such hazardous materials are not
present at the Real Properties.

5.6.Compliance with Laws and Codes.  Seller has not received any unresolved
notice advising or alleging that, and Seller has no knowledge that, any of the
Real Properties (including the improvements thereon), or any use and operation
thereof, are not in  compliance with all applicable municipal and other
governmental Laws, ordinances, rules, regulations, codes (including
Environmental Laws), licenses, Permits and authorizations, and there are
presently and validly in effect all licenses, Permits and other authorizations
necessary for the use, occupancy and operation of the Real Property, except
where such noncompliance or failure not to have such licenses, Permits and other
authorizations would not have a material adverse effect on the value of such
applicable Real Property.  

11

--------------------------------------------------------------------------------

 

5.7.Litigation.  Except for eviction and collection proceedings commenced in the
ordinary course against tenants and proceedings objecting to ad valorem tax
valuations, there are as of the date of this Agreement no pending
or  threatened, judicial, municipal or administrative proceedings affecting the
Real Property, or in which Seller is a party by reason of Seller’s ownership or
operation of the Real Property or any portion thereof, including, without
limitation, proceedings for or involving condemnation, eminent domain, alleged
building code or environmental or zoning violations, or personal injuries or
property damage alleged to have occurred on any Real Property or by reason of
the condition, use of, or operations on, any Real Property.  No assignments for
the benefit of creditors, insolvency, bankruptcy or reorganization proceedings
are pending, or, to Seller’s knowledge, threatened, against Seller, nor are any
of such proceedings contemplated by Seller.

5.8.Re-Zoning.  Seller is not a party to, nor does Seller have any knowledge of,
any threatened proceeding for the rezoning of any of the Real Properties or any
portion thereof.

5.9.Taxes.  Seller has not as of the date of this Agreement received notice of,
and does not as of the date of this Agreement have any knowledge of, any
proposed increase in the assessed valuation of any of the Real Properties.  All
Tax returns with respect to the Business required to be filed by Seller for any
pre-Closing tax period have been, or will be, timely filed. Such Tax returns
are, or will be, true, complete and correct in all respects. All Taxes due and
owing by Seller (whether or not shown on any Tax return) have been, or will be,
timely paid by Seller in full.   There are no Encumbrances for Taxes upon any of
the Purchased Assets nor is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

5.10.Condition and Sufficiency of Assets. The Purchased Assets are sufficient
for the continued conduct of the Business after each Closing in substantially
the same manner As Currently Conducted.  With respect to each of the Real
Properties, (i) Seller has good and marketable fee simple title (subject to the
Permitted Encumbrances and excluding the Real Properties under contract which
Seller has not yet acquired), and (ii) there are no outstanding options, rights
of first offer or rights of first refusal to purchase such Real Property or any
portion thereof or interest therein.

5.11.Lease Matters.  Copies of all Leases in effect have been provided or made
available to Buyer,  and such copies are true and complete.  With respect to the
Leases, (i) the Leases are presently in full force and effect without any
material default thereunder by the applicable tenant;  (ii) any tenant
improvements that Seller, as landlord, is obligated to complete, prior to the
date hereof and pursuant to any Lease, has been completed and accepted by the
applicable tenant; and (iii) no tenant has notified Seller, as landlord, in
writing, of any default by Seller pursuant to any Lease that remains
uncured.    

5.12.United States Person.  Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor Certification” at each
Closing.

5.13.Full Disclosure. No representation or warranty by Seller in this Agreement
and no statement contained in any certificate or other document furnished or to
be furnished to

12

--------------------------------------------------------------------------------

 

Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

EXCEPT FOR THE REPRESENATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN
THIS AGREEMENT OR ANY OF THE DELIVERIES AT CLOSING, SELLER IS MAKING NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, RESPECTING THE PURCHASED
ASSETS AND THE PURCHASED ASSETS ARE SOLD “AS IS”.  SELLER EXPRESSLY DISCLAIMS
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

6.REPRESENTATIONS AND WARRANTIES OF BUYER.  

Buyer represents and warrants to Seller that the following matters are true as
of the Effective Date and shall be true as of the date of each Closing
hereunder:

6.1.Good Standing and Authority.  Buyer is duly organized, validly existing and
in good standing under the laws of the state in which it was formed, and it, or
its designee will become authorized to operate in the Commonwealth of Kentucky
prior to the initial Closing; (2) Buyer has all necessary corporate power and
authority to enter into this Agreement and the other transaction documents to
which Buyer is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby; (3) the
execution and delivery by Buyer of this Agreement and any other transaction
document to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer; (4) the person signing this Agreement on
behalf of Buyer is duly authorized to act on Buyer’s behalf in entering into
this Agreement, and is duly authorized to sign and deliver all documents
relating thereto; and (5) this Agreement has been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller) this
Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

6.2.No Conflicts.  The execution, delivery and performance by Buyer of this
Agreement and the other transaction documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) result in a violation or breach of any provision of the organic
documents of Buyer; (b) result in a violation or breach of any provision of any
Law or governmental order applicable to Buyer; or (c) require the consent,
notice or other action by any person under, conflict with, result in a violation
or breach of, constitute a default under or result in the acceleration of, any
agreement to which Buyer is a party or by which Buyer is bound.  No consent,
approval, Permit, or governmental order is required by or with respect to Buyer
in connection with the execution and delivery of this Agreement or any of the
other transaction documents and the consummation of the transactions
contemplated hereby and thereby.

13

--------------------------------------------------------------------------------

 

7.COVENANTS OF SELLER.  

From and after the Effective Date, Seller hereby covenants with Buyer as
follows:

7.1.Leasing Activities.  Seller may execute and enter into (and acquire in
connection with the purchase of Real Properties under contract) any new lease,
license or occupancy agreement for all or some portion of the Real Property,
including, without limitation, any amendment, renewal, expansion or modification
to, or termination of, any Lease (all of the foregoing, a “New Lease”) without
Buyer’s consent provided the terms of such New Lease are consistent with
Seller’s current leasing practices except with respect to utilities or acquired
as part of a Real Property under contract.  If the terms of such proposed New
Lease are not consistent with Seller’s current leasing practices (except with
respect to utilities), Seller shall not enter into such New Lease without
obtaining the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed.  Seller shall promptly provide or
make available to Seller all New Leases, and Buyer shall assume any such New
Lease at the applicable Closing as a Lease hereunder.

7.2.Contracts.  Except as provided in Section 7.1 above, Seller shall not
materially amend any existing Contract or enter into any new contract with
respect to the ownership and operation of the Real Property that will survive
the relevant Closing, or that would otherwise affect the use, operation or
enjoyment of the Real Property after the Closing, without Buyer’s prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed).  

7.3.Insurance.  Seller shall maintain its existing insurance policies with
respect to all of the Real Properties continuously in force through and
including the relevant Closing.

7.4.Operation of Property.  From and after the Effective Date and through and
including the relevant Closing, Seller shall operate and manage the Real
Property in the same manner in which it is being operated as of the Effective
Date, maintaining present services, and shall maintain the Real Property in its
same repair and working order; shall keep on hand sufficient materials,
supplies, equipment and other personal property for the efficient operation and
management of the Real Property in the manner in which it is being operated as
of the Effective Date; and shall perform, when due, in all material respects,
all of Seller’s obligations under the Contracts, the Leases, governmental
approvals and other agreements relating to the Real Property and otherwise in
accordance in all material respects with applicable Laws, ordinances, rules and
regulations affecting the Real Property.  

7.5.No Assignment.  After the Effective Date and prior to the relevant Closing,
Seller shall not assign, alienate, lien, encumber or otherwise transfer all or
any part of the Real Property or any interest therein.  Without limitation of
the foregoing, Seller shall not grant any easement, right of way, restriction,
covenant or other comparable right affecting the Real Property without obtaining
Buyer’s prior written consent.  Seller shall not enter into any agreement,
arrangement or understanding, formal or informal, for the sale of any of the
Real Properties, whether conditional or otherwise.

14

--------------------------------------------------------------------------------

 

7.6.Change in Conditions.  Seller shall promptly notify Buyer of any material
change in any condition with respect to the Real Property or other Purchased
Assets.  Seller shall promptly (and in any event within five (5) business days)
deliver any meaningful materials, reports, information or other documents that
it obtains or discovers after the Effective Date that would constitute a
Document to the extent Seller did not, for any reason, deliver such items as
part of the Documents.

8.ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.  

In addition to the other conditions enumerated in this Agreement, the following
shall be additional Conditions Precedent to Buyer’s obligation to close
hereunder, with respect to the Closings or any of them.  

8.1.Pending Actions. At the relevant Closing, there shall be no administrative
agency, litigation or governmental proceeding of any kind whatsoever, pending or
threatened, that, after the Closing, would reasonably materially and adversely
affect the value or marketability of the Real Property or other Purchased Assets
to be acquired at such Closing.

8.2.Zoning.  On the date of the relevant Closing, no proceedings shall be
pending or threatened that could reasonably be expected to involve the change,
redesignation, redefinition or other modification of the zoning classifications
of (or any building, environmental, or code requirements applicable to) the Real
Property or any portion thereof that would reasonably materially and adversely
affect the value of the Real Property to be acquired at such Closing.

8.3.Approvals.  Buyer and/or Seller, as the case may be, shall have obtained all
Permits and all municipal, state or regulatory approvals necessary for
consummation of the transactions contemplated hereunder.

8.4.Representations and Warranties and Covenants.  As of the relevant Closing,
each and all of the representations and warranties made by Seller to Buyer as of
the Effective Date shall be true, accurate and correct in all material respects,
as if specifically remade at that time, and Seller shall have delivered the Deed
and other instruments of conveyance and relating to title and the other Closing
deliveries of Seller, and Seller shall have performed all other covenants and
obligations of Seller to be performed at or before such Closing as required
under this Agreement.  

8A.SELLER'S CONDITIONS PRECEDENT TO CLOSING.  

In addition to the other conditions enumerated in this Agreement, the following
shall be conditions precedent to Seller’s obligation to close hereunder, with
respect to the Closings or any of them:

8A.1Representations and Warranties and Covenants.  As of the relevant Closing,
each and all of the representations and warranties made by Buyer to Seller as of
the Effective Date shall be true, accurate and correct in all material respects,
as if specifically remade at that time, and Buyer shall have paid (or be
prepared to pay in connection with Closing) the applicable Purchase Price and
Buyer shall have performed all other covenants and obligations of Buyer to be
performed at or before such Closing as required under this Agreement.  

15

--------------------------------------------------------------------------------

 

8A.2Consents.  As of the relevant Closing, Seller shall have received, unless
waived by Seller, any required consent or approval of any holder of Assumed Debt
to be assumed at such Closing and the agreement of such holder to release Seller
and Mr. Moore from their obligations, as borrower or guarantor, upon assumption
of the Assumed Debt by Buyer.

8A.3Employment Agreement.  Prior to the first Closing, Buyer and Mr. Moore shall
have entered an employment agreement employing Mr. Moore as President of the
subsidiary of Buyer that will own and hold the Real Properties on terms
agreeable to Mr. Moore.  

9.PRORATIONS, ADJUSTMENTS AND CLOSING EXPENSES.  

9.1.Proration.  The following shall be prorated and adjusted between Seller and
Buyer as of each Closing hereunder, except as otherwise specified:

 

(a)

Security Deposits.  The amount of all cash security and any other cash tenant
deposits held by Seller, and interest due thereon, if any, shall be transferred
to a security deposit account maintained by Buyer in accordance with the
Kentucky Uniform Landlord Tenant Act.

 

(b)

Utilities and Operating Expenses.  Water, electricity, sewer, gas, telephone and
other utility charges based, to the extent practicable, on final meter readings
and final invoices, shall be prorated at the Closing but only if Seller and
Buyer are unable to put such utilities in the name of Buyer at the Closing.  Any
operating expenses shall be prorated between Buyer and Seller, with Seller
receiving a credit for any operating expenses paid by Seller and related to the
period from and after the Closing.

 

(c)

Assessments.  All assessments, general or special, shall be prorated as of the
Closing, with Seller being responsible for any installments of assessments that
are due and payable prior to the Closing and Buyer being responsible for any
installments of assessments that are due and payable on or after the Closing.

 

(d)

Base Rent.  Buyer will receive a credit at the Closing for the prorated amount
of all base, fixed or other rent payable pursuant to the Leases (collectively,
“Rent”) previously paid to, or collected by, Seller and attributable to any
period following the Closing.  Rents are “Delinquent” when they were due prior
to the Closing, and payment thereof has not been made on or before the
Closing.  Delinquent Rent shall not be prorated at the Closing.  All Rent
collected by Buyer or Seller from each tenant of the Real Property from and
after the Closing will be applied as follows:  (i) first, to Delinquent Rent
owed for the month in which the Closing occurs, (ii) second, to any accrued
Rents owing to Buyer, and (iii) third, to Delinquent Rents owing to Seller for
the period prior to the  Closing.  Any Rent collected by Buyer and due Seller
will be promptly remitted to Seller.  Any Rent collected by Seller and due Buyer
shall be promptly remitted to Buyer.  Seller shall be entitled to retain any
prepaid pet fees of tenants.   

16

--------------------------------------------------------------------------------

 

 

(e)

Taxes.  All ad valorem real estate and personal property taxes with respect to
the Purchased Assets shall be prorated as of the Closing, based on an accrual
basis for the tax year in which the Closing occurs (and prior years not yet due
and payable), such that Seller shall pay all such taxes attributable to any
prior tax years and that portion of the current tax year allocable to the period
prior to the Closing regardless of when due and payable and Buyer shall be
responsible for all such taxes for the current tax year  attributable to the
period from and after the Closing. The proration of real property taxes or
installments of assessments shall be based upon the assessed valuation and tax
rate figures (assuming payment at the earliest time to allow for the maximum
possible discount) for the year in which the Closing occurs to the extent the
same are available; provided, however, that in the event that actual figures
(whether for the assessed value of the Real Property or for the tax rate) for
the year of Closing are not available at the Closing Date, the proration shall
be made using figures from the preceding year.  To the extent that the actual
taxes and assessments for the current year differ from the amount apportioned at
the Closing, the parties shall make all necessary adjustments by appropriate
payments between themselves following the Closing.

 

(f)

Other.  Such other items as are customarily prorated in transactions of this
nature shall be ratably prorated by mutual agreement of the parties.

For purposes of calculating prorations under this Section 9.1, Buyer shall be
deemed to be in title to the Real Property, and therefore entitled to the income
therefrom and responsible for the expenses thereof, for the entire day upon
which the Closing occurs.  All such prorations shall be made on the basis of the
actual number of days of the year and month that shall have elapsed as of the
date of the relevant Closing.  The amount of such prorations shall be adjusted
in cash after the Closing, as and when complete and accurate information becomes
available.  Seller and Buyer agree to cooperate and use their good faith and
diligent efforts to make such adjustments no later than thirty (30) days after
the relevant Closing, or as soon as is reasonably practicable if and to the
extent that the required final proration information is not available within
such thirty (30) day period.  Items of income and expense for the period prior
to the Closing generally will be for the account of Seller and items of income
and expense for the period on and after the Closing generally will be for the
account of Buyer, all as determined by the accrual method of accounting.  Bills
received after the Closing that relate to expenses incurred, services performed
or other amounts allocable to the period prior to the Closing shall be paid by
Seller.  Any amounts not so paid by Seller may be set off against amounts (if
any) otherwise due Seller hereunder.  

9.2.Closing Expenses.  Buyer will pay the entire cost of any title charges,
title insurance and endorsements obtained by Buyer for Buyer, the cost of any
surveys obtained by Buyer for Buyer, and the cost of recording each Deed
hereunder.  Seller shall pay all state, county and municipal transfer taxes on
each Deed, the payment and cost of preparation of each Deed and other
conveyancing instruments pertaining to the Real Property, the cost of satisfying
and releasing any liens and security interests of record, and the cost of curing
any title defects it is to cure pursuant to this Agreement.

17

--------------------------------------------------------------------------------

 

9.3.Allocation of Purchase Price. Within thirty (30) days after the date of each
Closing, Buyer shall deliver to Seller a schedule allocating the Purchase Price
(including any Assumed Liabilities treated as consideration for the Purchased
Assets) for tax purposes (the “Allocation Schedule”). The Allocation Schedule
shall be prepared in accordance with Section 1060 of the Internal Revenue Code
of 1986, as amended. The Allocation Schedule shall be deemed final unless Seller
notifies Buyer in writing that Seller objects to one or more items reflected in
the Allocation Schedule within ten (10) days after delivery of the Allocation
Schedule to Seller. In the event of any such objection, Seller and Buyer shall
negotiate in good faith to resolve such dispute; provided, however, if Seller
and Buyer are unable to resolve any dispute with respect to the Allocation
Schedule within thirty (30) days after the delivery of the Allocation Schedule
to Seller, such dispute shall be resolved by an impartial regionally recognized
firm of independent certified public accountants mutually appointed by Buyer and
Seller. The fees and expenses of such accounting firm shall be borne equally by
Seller and Buyer. Seller and Buyer agree to file their respective IRS Forms 8594
and all federal, state and local tax returns in accordance with the Allocation
Schedule.

10.DESTRUCTION, LOSS OR DIMINUTION OF REAL PROPERTY.  

If, prior to any Closing, all or any portion of the Real Properties are damaged
by fire or other natural casualty (collectively “Casualty Damage”), or are taken
or made subject to condemnation, eminent domain or other governmental
acquisition proceedings (collectively “Eminent Domain”), then the following
procedures shall apply:

 

(a)

If the aggregate cost of repair or replacement of the Casualty Damage
(collectively, “repair and/or replacement”) is $10,000 or less, in the opinion
of Buyer’s and Seller’s respective engineering consultants, Buyer shall close
and take the Real Property as diminished by such events, subject to an
assignment of Seller’s casualty insurance proceeds (plus a credit for the amount
of any unpaid deductible or any cost of repair and/or replacement that is
uninsured) or an assignment of any condemnation award, as applicable.  The
proceeds and benefits under any rent loss or business interruption policies
attributable to the period following the Closing shall likewise be transferred
and paid over (and, if applicable, likewise credited on an interim basis) to
Buyer.

 

(b)

If the aggregate cost of repair and/or replacement of the Casualty Damage is
greater than $10,000, in the opinion of Buyer’s and Seller’s respective
engineering consultants, or in the event of an Eminent Domain, then Buyer, at
its sole option, may elect either to (i) terminate its obligation to purchase
that particular Real Property by written notice to Seller, all without any
liability or further obligation to Seller, (ii) negotiate with Seller a mutually
acceptable reduced Purchase Price applicable to that particular Real Property;
provided, that, in either event of clause (i) or (ii), the aggregate Purchase
Price set forth in Section 3.1 shall be adjusted and reduced accordingly, or
(iii) proceed to close subject to an assignment of Seller’s casualty insurance
proceeds (plus a credit for the amount of any unpaid deductible or any cost of
repair and/or replacement that is uninsured) or an assignment of any

18

--------------------------------------------------------------------------------

 

 

condemnation award, as applicable (in which case, the proceeds and benefits
under any rent loss or business interruption policies attributable to the period
following the Closing shall likewise be transferred and paid over (and, if
applicable, likewise credited on an interim basis) to Buyer).

11.INDEMNIFICATION.

11.1Indemnification of Buyer.  Seller hereby agrees to indemnify Buyer and its
affiliates and their respective representatives (collectively, the "Buyer
Indemnitees") to the fullest extent of the law against all claims, damages,
losses and expenses, including but not limited to reasonable attorneys’ fees,
(collectively, “Losses”) resulting from: (a) any material misrepresentation,
material inaccuracy or material breach of any of the representations and
warranties made by Seller in this Agreement; (b) any failure of Seller to carry
out, perform, satisfy and/or discharge any of its covenants, agreements,
undertakings, liabilities or obligations under this Agreement; (c) Seller’s
operation of the Business (including, without limitation, as to the Purchased
Assets) prior to the date of the relevant Closing respecting such Purchased
Assets; and (d) the Excluded Liabilities.  

11.2Indemnification of Seller.  Buyer hereby agrees to indemnify Seller and its
affiliates and their respective members and representatives (collectively, the
"Seller Indemnitees") to the fullest extent of the law against all Losses
resulting from: (a) any material misrepresentation, material inaccuracy or
material breach of any of the representations and warranties made by Buyer in
this Agreement, (b) any failure of Buyer to carry out, perform, satisfy and/or
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement; (c) Buyer's operation of the Business
(including, without limitation, as to the Purchased Assets) from and after the
relevant Closing respecting such Purchased Assets; and (d) the Assumed
Liabilities.  

The obligations of Seller pursuant to this Section 11 shall survive all Closings
or any earlier termination of this Agreement.    

11.3Limitations. (a)Seller shall not have any obligation to indemnify the Buyer
Indemnitees from and against any Losses under Section 11.1(a), other than Losses
resulting by reason of any fraud or intentional misrepresentation, until the
Buyer Indemnitees have suffered Losses by reason of all such breaches in excess
of two percent (2%) of the Purchase Price (after which point Seller will be
obligated to indemnify the Buyer Indemnitees from and against all such Losses in
excess of the first two percent (2%) of the Purchase Price); provided, however,
that the foregoing thresholds shall not apply to any indemnification provided by
Seller arising out of the representations and warranties in Sections 5.1 (Good
Standing and Authority) and 5.8 (Taxes).  Buyer shall not have any obligation to
indemnify the Seller Indemnitees from and against Losses under Section 11.2(a),
other than Losses resulting by reason of any fraud or intentional
misrepresentation, until the Seller Indemnitees have suffered Losses by reason
of all such breaches in excess of two percent (2%) of the Purchase Price (after
which point Buyer will be obligated to indemnify the Seller Indemnitees from and
against all such Losses in excess of the first two percent (2%) of the Purchase
Price); provided, however, that the foregoing thresholds shall not apply to any
indemnification provided by Buyer arising out of the representations and
warranties in Sections 6.1 (Good Standing and Authority) and 6.3
(Capitalization).

19

--------------------------------------------------------------------------------

 

(b)From and after the last Closing, the rights of the Indemnified Parties
under  Sections 11.1-11.3 shall be the exclusive remedy of the Seller
Indemnitees and Buyer Indemnitees with respect to any and all matters arising
out of, relating to, or connected with this Agreement, Seller and its assets and
liabilities, including, without limitation, the Purchased Assets and the Assumed
Liabilities; provided, however, that notwithstanding any other provision of this
Agreement, nothing herein shall limit any claim of any Party for remedies at law
or in equity for fraud or intentional misrepresentations.

12.MISCELLANEOUS.

12.1.Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous oral agreements, understandings, representations
and statements, and all prior written agreements, understandings, letters of
intent and proposals, in each case with respect to the transactions contemplated
herein, are hereby superseded and rendered null and void and of no further force
and effect and are merged into this Agreement.  Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

12.2.No Waiver.  No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

12.3.Assignment.  The terms, conditions and covenants of this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
nominees, successors, beneficiaries and assigns; provided, however, no
conveyance, assignment or transfer of any interest whatsoever of, in or to the
Purchased Assets or of this Agreement shall be made by Seller without the prior
written consent of Buyer.  Buyer shall not assign this Agreement or any part
hereof without the prior written consent of Seller.  Notwithstanding the
foregoing, Buyer shall have the right to assign this Agreement and its interests
herein to one or more of its direct or indirect wholly-owned subsidiaries;
provided Buyer shall not be released from its obligations or liability hereunder
as a result of such assignment.  

12.4.Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at

20

--------------------------------------------------------------------------------

 

the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 12.4):

 

Seller:

 

Mt. Melrose, LLC

 

 

647 N. Limestone

 

 

Lexington, Kentucky  40508

 

 

Attn:

Jeffrey I. Moore, Managing Member

 

 

Email:

jeff@mtmelrose.com

 

With a copy to:

 

Rose Grasch Camenisch Mains PLLC

 

 

326 S. Broadway

 

 

Lexington, KY  40508

 

 

Attn:

Richard H. Mains

 

 

Email:

rich.mains@rgcmlaw.com

 

Buyer:

 

Sitestar Corporation

 

 

1518 Willow Lawn Drive

 

 

Richmond, Virginia  23230

 

 

Attn:

Steven L. Kiel, CEO

 

 

Email:

steven@sitestarcorp.com

 

With a copy to:

 

Sitestar Corporation

 

 

1518 Willow Lawn Drive

 

 

Richmond, Virginia  23230

 

 

 

 

 

 

Attn:

Michael Bridge, General Counsel

 

 

Email:

michael@sitestarcorp.com

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Woods Rogers Edmunds & Williams PLC

 

 

828 Main Street, 19th Floor

 

 

Lynchburg, Virginia  24504

 

 

Attn:

Corey S. Davis, Esq.

 

 

Email:

cdavis@woodsrogers.com

 

12.5.Benefit.  This Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

12.6.No Liability of Other Party.  Upon any Closing, neither party shall assume
nor undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of the other party hereto other than those specifically agreed to
between the parties and set forth in this Agreement.  Except with respect to the
foregoing obligations or as otherwise expressly provided in this Agreement,
neither party shall assume or discharge any debts, obligations, liabilities or
commitments of the other party hereto, whether accrued now or hereafter, fixed
or contingent, known or unknown.

21

--------------------------------------------------------------------------------

 

12.7.Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not any Closing shall have occurred.

12.8.Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with the sale and transfer of the Purchased
Assets (including any property transfer Tax and any other similar Tax or fee)
shall be borne and paid by Seller when due.  Seller shall, at its own expense,
timely file any Tax return(s) or other document(s) with respect to any such
Taxes or fees.    

12.9.No Brokerage.  Each party hereto represents and warrants to the other that
it has dealt with no brokers or finders in connection with the transactions
contemplated under this Agreement.  Seller and Buyer each hereby indemnify,
protect and defend and hold the other harmless from and against all Losses,
resulting from the claims of any broker, finder or other such party, claiming
by, through or under the acts or agreements of the indemnifying party.  The
obligations of the parties pursuant to this Section 12.9 shall survive all
Closings or any earlier termination of this Agreement.  

12.10.Time of the Essence.  Time is of the essence of this Agreement.

12.11.Legal Holidays.  If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday.  As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the Commonwealth of Virginia.

12.12.Conditions Precedent.  The obligations of Buyer to make the payments
described in Section 3.1 and to close the transactions, or any one of them,
contemplated herein are subject to the express Conditions Precedent set forth in
this Agreement, each of which is for the sole benefit of Buyer and may be waived
at any time by written notice thereof from Buyer to Seller.  The waiver of any
particular Condition Precedent shall not constitute the waiver of any
other.  Seller hereby acknowledges and agrees that in the event of the failure
of a Condition Precedent for any reason whatsoever, Buyer may elect, in its sole
discretion, to terminate this Agreement by written notice to Seller, all without
any liability or further obligation to Seller.

12.13.Survival of Provisions.  All of the representations, warranties  and
indemnities contained in this Agreement shall survive all Closings for a period
of three (3) years after the date of this Agreement.

12.14.Cooperation.  Each party shall on the reasonable request of the other
party execute and deliver in proper form any and all instruments and documents
and perform any and all acts necessary or reasonably desirable to evidence more
effectively the transactions contemplated by and consummated under this
Agreement.

22

--------------------------------------------------------------------------------

 

12.15.Construction.  This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement.  The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.  For purposes of this
Agreement, (a) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole.  The schedules and exhibits
referred to herein and attached hereto shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

12.16.Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

12.17.Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.  Any legal suit, action or proceeding relating to this
Agreement must be instituted in the federal or state courts located in the city
of Wilmington, Delaware, and each party hereby irrevocably submits to the
exclusive jurisdiction and venue of such courts in any such suit, action or
proceeding, and waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum.  TO THE FULLEST EXTENT ALLOWED BY LAW, SELLER
AND BUYER HEREBY MUTUALLY WAIVE ANY RIGHTS TO A JURY TRIAL IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM AT LAW OR IN EQUITY IN CONNECTION WITH, OR RELATING
TO, THIS AGREEMENT.

12.18.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

12.19.Termination. With respect to the Purchased Assets and Assumed Liabilities
with respect to which there has not yet been a Closing, this Agreement may be
terminated at any time prior to such Closing:

(a)by the mutual written consent of Seller and Buyer;

23

--------------------------------------------------------------------------------

 

(b)by Buyer by written notice to Seller if:

(i)Buyer is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement and such breach, inaccuracy or failure has not been cured by Seller
within 30 days of Seller's receipt of written notice of such breach from Buyer;

(ii)such Closing has not occurred by June 30, 2019, unless such failure shall be
due to the failure of Buyer to perform or comply with any of the covenants or
agreements to be performed or complied with by it prior to the Closing;

(c)by the Seller by written notice to Buyer if:

(i)Seller is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement and such breach, inaccuracy or failure has not been cured by Buyer
within 30 days of Buyer’s receipt of written notice of such breach from Seller;
or

(ii)the first Closing has occurred by June 30, 2018, unless such failure shall
be due to the failure of the Seller to perform or comply with any of the
covenants or agreements  hereof to be performed or complied with by it prior to
the Closing; or

(iii)such Closing has not occurred by June 30, 2019, unless such failure shall
be due to the failure of Seller to perform or comply with any of the covenants
or agreements to be performed or complied with by it prior to the Closing.

No termination pursuant to this Section 12.19 shall be effective to terminate
this Agreement with respect to any Purchased Assets or Assumed Liabilities which
have been transferred to and assumed by Buyer.  The rights and remedies under
this Agreement are cumulative and are in addition to and not in substitution for
any other rights and remedies available at law or in equity or otherwise in the
event of the termination of this Agreement prior to the first Closing.  In the
event of the termination of this Agreement, each of the parties may pursue any
and all its remedies against the other parties hereto including any and all
remedies at law or in equity, including the remedy of specific performance.  In
no event shall any party hereto be liable to any other party hereto respecting
any consequential or punitive damages (except for consequential or punitive
damages owed by a party to a third party for which such party is entitled to
indemnification hereunder).

[SIGNATURE PAGE FOLLOWS]

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Master Real
Estate Asset Purchase Agreement as of the Effective Date.

 

SELLER:

 

MT. MELROSE, LLC,

 

 

a Kentucky limited liability company

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

Jeffrey I. Moore

 

 

Title:

 

Managing Member

 

BUYER:

 

SITESTAR CORPORATION,

 

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

Steven L. Kiel

 

 

Title:

 

Chief Executive Officer

 

 

 

 

25

--------------------------------------------------------------------------------

 

SCHEDULE OF EXHIBITS

 

A

Real Property

B

Required Contracts

C

Leases

D

Documents

E

Form of Assignment and Assumption of Leases

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Real Property

 

Property Address

Osage-284 - 284 Osage Ct Lexington, KY 40509

Gainesway-1121 - 1121 Gainsway Dr Lexington, KY 40517

Hedgewood-193 - 193 Hedgewood Ct Lexington, KY 40509

Henton-132 - 132 Henton Rd Lexington, KY 40508

Thompson-119 - 119 Thompson Rd Lexington, KY 40508

Wilton-107 - 107 Wilton Ave Lexington, KY 40508

Charles-762 - 762 Charles Ave Lexington, KY 40508

Wittland-113 - 113 Wittland Ln Lexington, KY 40505

Charles-741 - 741 Charles Ave Lexington, KY 40508

Chestnut-347 - 347 Chestnut St Lexington, KY 40508

Chestnut-456 - 456 Chestnut St Lexington, KY 40508

Chestnut-460 - 460 Chestnut St Lexington, KY 40508

Chestnut-540 - 540 Chestnut St Lexington, KY 40508

Whitney-805 - 805 Whitney Ave Lexington, KY 40508

Liggett-1102 - 1102 Liggett St Lexington, KY 40508

Douglas-450 - 450 Douglas Ave Lexington, KY 40508

Eddie-194 - 194 Eddie St Lexington, KY 40508

Dunkirk-1877 - 1877 Dunkirk Ave Lexington, KY 40504

Harry-605 - 605 Harry St Lexington, KY 40508

N Limestone-645 - 645 N Limestone Lexington, KY 40508

N Limestone-647 - 647 N Limestone Lexington, KY 40508

Bluegrass-208 - 208 Bluegrass Ave Lexington, KY 40505

Highlawn-1421 - 1421 Highlawn Ave Lexington, KY 40505

Alton-1604 - 1604 Alton Rd Lawrenceburg, KY 40342

Charles-826 - 826 Charles Ave Lexington, KY 40508

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 1

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 10

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 2

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 3

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 4

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 5

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 6

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 7

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 8

Patterson-517 - 517 Patterson St 1-10 Lexington, KY 40508 - Unit 9

Kelsey-1067 - 1067 Kelsey Dr A-B Lexington, KY 40504 - Unit A

Kelsey-1067 - 1067 Kelsey Dr A-B Lexington, KY 40504 - Unit B

Charles-828 - 828 Charles Ave Lexington, KY 40508

Ohio-556 - 556 Ohio St Lexington, KY 40508

Hedgewood-222 - 222 Hedgewood Ct Lexington, KY 40509

Rand-118 - 118 Rand Ave Lexington, KY 40508

A-1

--------------------------------------------------------------------------------

 

Henton-104 - 104 Henton Rd Lexington, KY 40508

Lindberg-446 - 446 Lindberg Dr Lexington, KY 40508

Saffell-114 - 114 Saffell St Lawrenceburg, KY 40342

Liggett-1104 - 1104 Liggett St Lexington, KY 40508

Wilton-210 - 210 Wilton Ave Lexington, KY 40508

Florida - 702 - 702 Florida St Lexington, KY 40508

Florida - 704 - 704 Florida St Lexington, KY 40508

W Seventh - 219 - 219 W. Seventh St. Lexington, KY 40508

W Seventh - 221 - 221 W. Seventh St Lexington, KY 40508

W Seventh - 223 - 223 W. Seventh St Lexington, KY 40508

E Seventh - 410 - 410 E Seventh St Lexington, KY 40508

E Seventh - 416 - 416 E Seventh St Lexington, KY 40508

E Seventh - 418 - 418 E Seventh St Lexington, KY 40508

Osage-262 - 262 Osage Ct Lexington, KY 40509

Michigan-415 - 415 Michigan St Lexington, KY 40508

Thompson-101 - 101 Thompson Rd Lexington, KY 40508

Thompson-123 - 123 Thompson Rd Lexington, KY 40508

Thompson-313 - 313 Thompson Rd Lexington, KY 40508

Twelfth-133 - 133 Twelfth St A-B Lexington, KY 40505 - Unit A

Twelfth-133 - 133 Twelfth St A-B Lexington, KY 40505 - Unit B

Woodhill-2468 - 2468 Woodhill Dr Lexington, KY 40509

Osage-229 - 229 Osage Ct Lexington, KY 40509

Wilton - 100 - 100 Wilton Ave Lexington, KY 40508

E Seventh - 445 - 445 E Seventh St Lexington, KY 40505

Dayton - 955 - 955 Dayton Ave Lexington, KY 40505

E Seventh - 408 - 408 E Seventh St Lexington, KY 40508 - Unit 1

E Seventh - 408 - 408 E Seventh St Lexington, KY 40508 - Unit 2

E Seventh - 408 - 408 E Seventh St Lexington, KY 40508 - Unit 3

Breckenridge - 627 - 627 Breckenridge St Lexington, KY 40508

Texaco - 1105 - 1105 Texaco Rd Lexington, KY 40508

N Upper - 703 - 703 N Upper St Lexington, KY 40508

Clyde-129 - 129 Clyde St Lexington, KY 40508

Hedgewood-187 - 187 Hedgewood Ct Lexington, KY 40509

Osage-289 - 289 Osage Ct Lexington, KY 40509

Hedgewood-232 - 232 Hedgewood Ct Lexington, KY 40509

Dakota-759 - 759 Dakota St Lexington, KY 40508 - Unit 1

Dakota-759 - 759 Dakota St Lexington, KY 40508 - Unit 2

Dakota-759 - 759 Dakota St Lexington, KY 40508 - Unit 3

Marcellus-1050 - 1050 Marcellus Dr Lexington, KY 40505

Hedgewood-166 - 166 Hedgewood Ct Lexington, KY 40509

Hedgewood-179 - 179 Hedgewood Ct Lexington, KY 40509

Hedgewood-201 - 201 Hedgewood Ct Lexington, KY 40509

Hedgewood-261 - 261 Hedgewood Ct Lexington, KY 40509

Hedgewood-297 - 297 Hedgewood Ct Lexington, KY 40509

Osage-255 - 255 Osage Ct Lexington, KY 40509

Osage-285 - 285 Osage Ct Lexington, KY 40509

A-2

--------------------------------------------------------------------------------

 

Woodhill-2430 - 2430 Woodhill Dr Lexington, KY 40509

Woodhill-2480 - 2480 Woodhill Dr Lexington, KY 40509

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 1

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 2

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 3

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 4

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 5

Shropshire-613 - 613 Shropshire Ave Lexington, KY 40508 - Unit 6

Hedgewood-205 - 205 Hedgewood Ct Lexington, KY 40509

Hedgewood-290 - 290 Hedgewood Ct Lexington, KY 40509

Osage-253 - 253 Osage Ct Lexington, KY 40509

Osage-293 - 293 Osage Ct Lexington, KY 40509

N Upper - 709 - 709 N Upper St Lexington, KY 40508

Florida - 737 - 737 Florida St Lexington, KY 40508

N Upper - 711 - 711 N Upper St Lexington, KY 40508

N Upper - 713 - 713 N Upper St Lexington, KY 40508

N Upper - 715 - 715 N Upper St Lexington, KY 40508

Edgelawn-1422 - 1422 Edgelawn #A Lexington, KY 40505

Edgelawn-1422 - 1422 Edgelawn #B Lexington, KY 40505

Edgelawn-1425.5 - 1425.5 Edgelawn Lexington, KY 40505

Edgelawn-301 - 301 Edgelawn #A Lexington, KY 40505

Lakeview-729 - 729 Lakeview Lexington, KY 40505

Locust-216 - 216 Locust Lexington, KY 40505

Locust-301 - 301 Locust Lexington, KY 40505

Florida-739 - 739 Florida Lexington, KY 40508

Florida-752 - 752 Florida Lexington, KY 40508

Florida-773 - 773 Florida Lexington, KY 40508

Osage-266 - 266 Osage Ct Lexington, KY 40509

Woodhill-2424 - 2424 woodhill, Lexington, KY 40509

Breckenridge - 638 - 638 Breckenridge St Lexington, KY 40508

Pemberton-533 - 533 Pemberton, Lexington, KY 40508

Osage-270 - 270 Osage Ct Lexington, KY 40509

 




 

A-3

--------------------------------------------------------------------------------

 

EXHIBIT B

Required Contracts

The Required Contracts are as follows:

•

Those certain Leases set forth on Exhibit C.

•

The loan agreements, promissory notes, mortgages, assignments of leases and
rents and other documents evidencing or related to the Assumed Debt.

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

Leases

The Leases for the Real Properties as listed on the attached.

 

[g2018033017430046036931.jpg]

C-1

--------------------------------------------------------------------------------

 

[g2018033017430048136932.jpg]

C-2

--------------------------------------------------------------------------------

 

[g2018033017430050636933.jpg]

 

C-3

--------------------------------------------------------------------------------

 

EXHIBIT D

Documents

For each of the Real Properties, Seller shall provide or make available to Buyer
the following:

 

1.

Copies of current property tax bills and assessor’s statements of current
assessed values.

 

 

2.

Copies of current utilities statements for the Real Property.

 

 

3.

Statement of insurance coverage by policy type, and a list of all claims against
such policies over the past three years if applicable.

 

 

4.

Copies of any construction budgets or plans for proposed construction and any
approvals/permits received to date for proposed construction.

 

 

5.

Most recent Seller’s issued policy of title insurance for the Real Properties,
if any.

 

 

6.

Most recent existing survey of the Real Property, if any.

 

 

7.

Detailed information concerning all capital refurbishments/improvements to the
Real Property over the past three (3) years.

 

 

8.

Copies of all Leases, any amendments, guaranties, letters of credit, letter
agreements, assignments, and subleases relating thereto and all other agreements
relating to occupancy of the Real Property.  

 

 

9.

Copies of all leasing and brokerage agreements pursuant to which commissions
remain owing or are anticipated to become owing after any Closing.

 

 

10.

A detailed summary of any uncompleted tenant and building improvements.

 

 

11.

Copies of all operating and management contracts, all leasing agreements and all
service and maintenance agreements, and any amendments and letter agreements
relating thereto.

 

 

12.

Copies of all restrictive covenants, reciprocal easements or other private
agreements relating to the Real Property that are not of public record and all
agreements with adjacent property owners that are not of public record.

 

 

13.

Engineering, environmental and physical inspection reports generated by third
parties in Seller’s possession or control regarding the Real Property, including
soil reports and maintenance records for mechanical equipment.

 

 

14.

List of all personal property to be conveyed with the Real Property including
all refrigerators, stoves, dishwashers, furnishings and similar property.

 

D-1

--------------------------------------------------------------------------------

 

 

15.

A detailed summary of all recent legal actions concerning the Real Property,
including actions taken on behalf of or against the ownership of the Real
Property.

 

 

16.

Monthly operating statements for the past twelve (12) months and annual
statements for the past three (3) years as well as the current budgets and
capital improvement plans, if any.

 

 

17.

An aged tenant receivable report regarding income from all tenant leases.

 

 

18.

A complete rent roll for the past twelve (12) months for the Real Property.

 

 

19.

Copies of all financing agreements, deeds of trust, mortgages and security
instruments to which the Real Property is subject.

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (the
“Assignment”) is made and entered into this ____ day of ___________, 20__ by and
between                                         (“Assignor”), and
                               (“Assignee”).

R E C I T A L S:

WHEREAS, Assignor and [[Assignee][the parent affiliate of Assignee]] entered
into that certain Master Real Estate Asset Purchase Agreement, dated
_____________, 20__ (the “Agreement”), for the purchase and sale of, among other
property, the real property commonly known as
___________________________________________ (the “Premises”); and

WHEREAS, in connection with the consummation of the transaction contemplated
under the Agreement, Assignor and Assignee desire to execute this Assignment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Recitals.  The foregoing recitals are hereby incorporated in the body of this
Assignment as if fully rewritten and restated herein.

2.Assignment of Leases.  Assignor hereby sells, transfers and assigns to
Assignee all of its right, title and interest in and to those certain leases
presently existing and described in Attachment A attached hereto (collectively,
the “Leases”) and any and all guaranties made in connection with the Leases,
subject, however, to the terms, covenants and conditions of the Leases and this
Assignment.  

3.Assignment of Security Deposits.  Assignor hereby sells, transfers and assigns
to Assignee all of its right, title and interest in and to those security
deposits held by Assignor pursuant to the Leases, and identified on Attachment B
attached hereto and made a part hereof (collectively, the “Security Deposits”),
which Assignee shall segregate and maintain as required by applicable law and
the terms of the Leases.  

4.Assumption of Obligations.  Assignee hereby accepts the assignment of the
Leases, the rents due thereunder and the Security Deposits subject to the terms
and conditions hereof, and from and after the date hereof, Assignee hereby
assumes and shall be responsible for and shall perform all of those obligations
imposed on the lessor or landlord under the Leases, which obligations first
arise or accrue on or after the date hereof (the “Closing”).

5.Assignee’s Indemnification.  Assignee hereby indemnifies, protects, defends
and holds Assignor and Assignor’s officers, directors and shareholders, and
their respective successors and assigns, harmless from any and all claims,
damages, losses, suits, proceedings, costs and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), both known or
unknown, present and future, at law or in equity, arising out of, by virtue of
or in any way

E-1

--------------------------------------------------------------------------------

 

related to the breach by Assignee of (or Assignee’s failure to timely perform)
any or all of the obligations imposed on the lessor or the landlord under the
Leases, which obligations accrue as a result of events first occurring on or
after the date of the Closing.

6.Assignor’s Indemnification.  Assignor hereby indemnifies, protects, defends
and holds Assignee and Assignee’s officers, directors and shareholders, and
their respective successors and assigns, harmless from any and all Losses, both
known and unknown, present and future, at law or in equity, arising out of, by
virtue of, or in any way related to the breach by Assignor of (or Assignor’s
failure to timely perform) any or all of the obligations imposed on the lessor
or the landlord under the Leases, which obligations accrue as a result of events
first occurring prior to the date of the Closing.

7.Counterparts.  This Assignment may be executed in one or more identical
counterparts, all of which, when taken together shall constitute one and the
same instrument.

8.Governing Law.  This Assignment shall be governed by and construed in
accordance with the laws of the [[State in which the Premises are located],
without regard to any conflict of laws principles thereof].

9.Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or enforceability of any one provision shall not
affect the validity or enforceability of any other provision hereof.

10.Conflict.  If there is any conflict between the terms of this Assignment and
the Agreement, the terms of the Agreement shall govern and control.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




E-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment on
the date first above written.

 

ASSIGNOR:

 

MT. MELROSE, LLC,

a Kentucky limited liability company

 

 

 

By:

 

/s/ Jeffrey I. Moore

Name:

 

Jeffrey I. Moore

Its:

 

Managing Member

 

ASSIGNEE:

 

MT MELROSE, LLC, d.b.a. MT MELROSE II, LLC

a Delaware limited liability company

 

 

 

By:

 

Sitestar Corporation, its sole and managing member

 

 

 

By:

 

/s/ Steven L. Kiel

Name:

 

Steven L. Kiel

Its:

 

Chief Executive Officer

 




E-3

--------------------------------------------------------------------------------

 

Attachment A to Assignment And Assumption Of Leases

Leases




E-4

--------------------------------------------------------------------------------

 

Attachment B to Assignment And Assumption Of Leases

Security Deposits

E-5

--------------------------------------------------------------------------------

 

SCHEDULE 5.2

CONFLICTS

 

The prior consent or approval of the holders of the Assumed Debt is required for
sale and transfer of the Real Properties and assumption by Buyer of the Assumed
Debt.

 

 